Glossary of Key Terms Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-14174 AGL RESOURCES INC. (Exact name of registrant as specified in its charter) Georgia 58-2210952 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Ten Peachtree Place NE, Atlanta, Georgia 30309 (Address and zip code of principal executive offices) 404-584-4000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” ”accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes ¨ No þ Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date. Class Outstanding as of April 23, 2009 Common Stock, $5.00 Par Value 77,170,946 Glossary of Key Terms Table of Contents AGL RESOURCES INC. Quarterly Report on Form 10-Q For the Quarter Ended March 31, 2009 TABLE OF CONTENTS Page(s) Glossary of Key Terms & Referenced Accounting Standards 3 Item Number PART 1 – FINANCIAL INFORMATION 4-38 1 Condensed Consolidated Financial Statements (Unaudited) 4-21 Condensed Consolidated Statements of Financial Position 4 Condensed Consolidated Statements of Income 5 Condensed Consolidated Statements of Equity 6 Condensed Consolidated Statements of Comprehensive Income 7 Condensed Consolidated Statements of Cash Flows 8 Notes to Condensed Consolidated Financial Statements 9 – 21 Note 1 - Accounting Policies and Methods of Application 9 – 11 Note 2 - Fair Value Measurements 11 – 12 Note 3 - Derivative Financial Instruments 12 – 15 Note 4 - Employee Benefit Plans 16 Note 5 - Equity 17 Note 6 - Debt 18 Note 7 - Commitments and Contingencies 18 – 19 Note 8 - Segment Information 20 – 21 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 – 35 Forward-Looking Statements 22 Overview 22 Executive Summary 23 Distribution Operations 23 – 24 Retail Energy Operations 24 – 25 Wholesale Services 25 – 26 Energy Investments 27 Corporate 27 Results of Operations 27 – 31 Liquidity and Capital Resources 31 – 34 Critical Accounting Policies and Estimates 34 Accounting Developments 34 – 35 3 Quantitative and Qualitative Disclosures About Market Risk 35 – 38 4 Controls and Procedures 38 PART II – OTHER INFORMATION 39 1 Legal Proceedings 39 2 Unregistered Sales of Equity Securities and Use of Proceeds 39 6 Exhibits 39 SIGNATURE 40 Glossary of Key Terms 2 Table of Contents GLOSSARY OF KEY TERMS AGL Capital AGL Capital Corporation AGL Networks AGL Networks, LLC Atlanta Gas Light Atlanta Gas Light Company Bcf Billion cubic feet Chattanooga Gas Chattanooga Gas Company Credit Facilities Credit agreements supporting our commercial paper program EBIT Earnings before interest and taxes, a non-GAAP measure that includes operating income, other income and gain on sales of assets and excludes interest expense, and income tax expense; as an indicator of our operating performance, EBIT should not be considered an alternative to, or more meaningful than, operating income, net income, or net income attributable to AGL Resources Inc. as determined in accordance with GAAP EITF Emerging Issues Task Force ERC Environmental remediation costs associated with our distribution operations segment which are recoverable through rates mechanisms FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission FIN FASB Interpretation Number Fitch Fitch Ratings FSP FASB Staff Position GAAP Accounting principles generally accepted in the United States of America Georgia Commission Georgia Public Service Commission GNG Georgia Natural Gas, the name under which SouthStar does business in Georgia GNGC Georgia Natural Gas Company, our wholly-owned subsidiary Golden Triangle Storage Golden Triangle Storage, Inc. Heating Degree Days A measure of the effects of weather on our businesses, calculated when the average daily actual temperatures are less than a baseline temperature of 65 degrees Fahrenheit. Heating Season The period from November through March when natural gas usage and operating revenues are generally higher because more customers are connected to our distribution systems when weather is colder Jefferson Island Jefferson Island Storage & Hub, LLC LOCOM Lower of weighted average cost or current market price Maryland Commission Maryland Public Service Commission Marketers Marketers selling retail natural gas in Georgia and certificated by the Georgia Commission Moody’s Moody’s Investors Service New Jersey Commission New Jersey Board of Public Utilities NYMEX New York Mercantile Exchange, Inc. OCI Other comprehensive income Operating margin A non-GAAP measure of income, calculated as revenues minus cost of gas, that excludes operation and maintenance expense, depreciation and amortization, taxes other than income taxes, and the gain or loss on the sale of our assets; these items are included in our calculation of operating income as reflected in our condensed consolidated statements of income. Operating margin should not be considered an alternative to, or more meaningful than, operating income, net income, or net income attributable to AGL Resources Inc. as determined in accordance with GAAP OTC Over-the-counter Piedmont Piedmont Natural Gas Pivotal Utility Pivotal Utility Holdings, Inc., doing business as Elizabethtown Gas, Elkton Gas and Florida City Gas PP&E Property, plant and equipment PRP Pipeline replacement program for Atlanta Gas Light S&P Standard & Poor’s Ratings Services SEC Securities and Exchange Commission Sequent Sequent Energy Management, L.P. SFAS Statement of Financial Accounting Standards SouthStar SouthStar Energy Services LLC VaR Value at risk is defined as the maximum potential loss in portfolio value over a specified time period that is not expected to be exceeded within a given degree of probability Virginia Natural Gas Virginia Natural Gas, Inc. WACOG Weighted average cost of gas WNA Weather normalization adjustment REFERENCED ACCOUNTING STANDARDS FIN 46 & FIN 46R FIN 46, “Consolidation of Variable Interest Entities” FIN 48 FIN 48, “Accounting for Uncertainty in Income Taxes, an interpretation of SFAS Statement No. 109” FSP EITF 03-6-1 FSP EITF 03-6-1, “Determining Whether Instruments Granted in Share-Based Payment Transactions Are Participating Securities” FSP EITF 06-3 FSP EITF 06-3, “How Taxes Collected from Customers and Remitted to Governmental Authorities Should be Presented in the Income Statement (That Is, Gross versus Net Presentation)” FSP FAS 132(R)-1 FSP No.FAS 132(R)-1,"Employers' Disclosures about Postretirement Benefit Plan Assets" FSP FAS 133-1 FSP No. FAS 133-1, “Disclosures about Credit Derivatives and Certain Guarantees: An Amendment of FASB Statement No. 133” FSP FAS 157-3 FSP No. FAS 157-3, “Determining the Fair Value of a Financial Asset When the Market for That Asset Is Not Active” SFAS 71 SFAS No. 71, “Accounting for the Effects of Certain Types of Regulation” SFAS 133 SFAS No. 133, “Accounting for Derivative Instruments and Hedging Activities” SFAS 141 SFAS No. 141, “Business Combinations” SFAS 157 SFAS No. 157, “Fair Value Measurements” SFAS 160 SFAS No. 160, “Noncontrolling Interests in Consolidated Financial Statements” SFAS 161 SFAS No. 161, “Disclosure about Derivative Instruments and Hedging Activities, an amendment of SFAS 133” Glossary of Key Terms 3 Table of Contents PART 1 – Financial Information Item 1. Financial Statements AGL RESOURCES INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (UNAUDITED) As of In millions, except share data March 31, 2009 December 31, 2008 March 31, 2008 Current assets Cash and cash equivalents $ 21 $ 16 $ 20 Receivables Gas, unbilled and other receivables 458 472 480 Energy marketing receivables 326 549 624 Less allowance for uncollectible accounts (20 ) (16 ) (18 ) Total receivables 764 1,005 1,086 Inventory, net (Note 1) 348 663 356 Derivative financial instruments – current portion (Note 2 and Note 3) 202 207 56 Unrecovered pipeline replacement program costs – current portion (Note 1) 42 41 35 Unrecovered environmental remediation costs – current portion (Note 1) 16 18 21 Other current assets 38 92 52 Total current assets 1,431 2,042 1,626 Long-term assets and other deferred debits Property, plant and equipment 5,592 5,500 5,222 Less accumulated depreciation 1,706 1,684 1,612 Property, plant and equipment-net 3,886 3,816 3,610 Goodwill 418 418 420 Unrecovered pipeline replacement program costs (Note 1) 177 196 236 Unrecovered environmental remediation costs (Note 1) 121 125 130 Derivative financial instruments (Note 2 and Note 3) 48 38 11 Other 76 75 73 Total long-term assets and other deferred debits 4,726 4,668 4,480 Total assets $ 6,157 $ 6,710 $ 6,106 Current liabilities Short-term debt (Note 6) $ 403 $ 866 $ 369 Energy marketing trade payables 342 539 711 Accounts payable - trade 193 202 166 Accrued expenses 151 113 125 Customer deposits 58 50 34 Derivative financial instruments – current portion (Note 2 and Note 3) 43 50 37 Accrued pipeline replacement program costs – current portion (Note 1) 43 49 55 Deferred natural gas costs 33 25 38 Accrued environmental remediation liabilities – current portion (Note 1) 20 17 13 Other current liabilities 62 72 58 Total current liabilities 1,348 1,983 1,606 Long-term liabilities and other deferred credits Long-term debt (Note 6) 1,675 1,675 1,516 Accumulated deferred income taxes 586 571 570 Accumulated removal costs 194 178 173 Accrued pension obligations (Note 4) 188 199 43 Accrued pipeline replacement program costs (Note 1) 126 140 176 Accrued environmental remediation liabilities (Note 1) 85 89 92 Accrued postretirement benefit costs (Note 4) 45 46 22 Derivative financial instruments (Note 2 and Note 3) 8 6 5 Other long-term liabilities and other deferred credits 139 139 149 Total long-term liabilities and other deferred credits 3,046 3,043 2,746 Commitments and contingencies (Note 7) Equity (Note 5) AGL Resources Inc. common shareholders’ equity, $5 par value; 750,000,000 shares authorized 1,734 1,652 1,722 Noncontrolling interest 29 32 32 Total equity 1,763 1,684 1,754 Total liabilities and equity $ 6,157 $ 6,710 $ 6,106 See Notes to Condensed Consolidated Financial Statements (Unaudited). Glossary of Key Terms 4 Table of Contents AGL RESOURCES INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Three months ended March 31, In millions, except per share amounts 2009 2008 Operating revenues $ 995 $ 1,012 Operating expenses Cost of gas 589 657 Operation and maintenance 125 119 Depreciation and amortization 39 36 Taxes other than income taxes 12 12 Total operating expenses 765 824 Operating income 230 188 Other income 2 1 Interest expense, net (25 ) (30 ) Earnings before income taxes 207 159 Income tax expense 72 54 Net income 135 105 Less net income attributable to the noncontrolling interest (Note 5) 16 16 Net income attributable to AGL Resources Inc. $ 119 $ 89 Per common share data (Note 1) Basic earnings per common share attributable to AGL Resources Inc. common shareholders $ 1.55 $ 1.17 Diluted earnings per common share attributable to AGL Resources Inc. common shareholders $ 1.55 $ 1.16 Cash dividends declared per common share $ 0.43 $ 0.42 Weighted average number of common shares outstanding (Note 1) Basic 76.7 76.0 Diluted 76.8 76.3 See Notes to Condensed Consolidated Financial Statements (Unaudited). Glossary of Key Terms 5 Table of Contents AGL RESOURCES INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EQUITY (UNAUDITED) AGL Resources Inc. Shareholders Common stock Premium on common Earnings Accumulated other comprehensive Shares held in treasury and Noncontrolling In millions, except per share amount Shares Amount stock reinvested loss trust interest Total Balance as of December 31, 2008 76.9 $ 390 $ 676 $ 763 $ (134 ) $ (43 ) $ 32 $ 1,684 Net income - - - 119 - - 16 135 Other comprehensive loss - (7 ) - (4 ) (11 ) Dividends on common stock ($0.43 per share) - - - (33 ) - 1 - (32 ) Distributions to noncontrolling interest - (15 ) (15 ) Issuance of treasury shares 0.3 - (6 ) (2 ) - 9 - 1 Stock-based compensation expense (net of taxes) (Note 5) - - 1 - 1 Balance as of March 31, 2009 77.2 $ 390 $ 671 $ 847 $ (141 ) $ (33 ) $ 29 $ 1,763 See Notes to Condensed Consolidated Financial Statements (Unaudited). Glossary of Key Terms 6 Table of Contents AGL RESOURCES INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) Components of other comprehensive loss (net of taxes) Cash flow hedges In millions Net income Derivative financial instruments unrealized (losses) gains arising during the period Reclassification of derivative financial instruments realized losses (gains) included in net income Other comprehensive loss Comprehensive income (Note 5) Three months ended March 31, 2009: AGL Resources $ 119 $ (9 ) $ 2 $ (7 ) $ 112 Noncontrolling interest 16 (5 ) 1 (4 ) 12 Consolidated $ 135 $ (14 ) $ 3 $ (11 ) $ 124 Three months ended March 31, 2008: AGL Resources $ 89 $ 2 $ (4 ) $ (2 ) $ 87 Noncontrolling interest 16 1 (2 ) (1 ) 15 Consolidated $ 105 $ 3 $ (6 ) $ (3 ) $ 102 See Notes to Condensed Consolidated Financial Statements (Unaudited). Glossary of Key Terms 7 Table of Contents AGL RESOURCES INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three months ended March 31, In millions 2009 2008 Cash flows from operating activities Net income $ 135 $ 105 Adjustments to reconcile net income to net cash flow provided by operating activities Depreciation and amortization 39 36 Change in derivative financial instrument assets and liabilities (10 ) 36 Deferred income taxes (10 ) (18 ) Changes in certain assets and liabilities Inventories 315 195 Accrued expenses 38 38 Energy marketing receivables and energy marketing trade payables, net 26 107 Gas, unbilled and other receivables 18 (71 ) Gas and trade payables (9 ) (6 ) Other – net 69 89 Net cash flow provided by operating activities 611 511 Cash flows from investing activities Payments to acquire, property, plant and equipment (97 ) (80 ) Net cash flow used in investing activities (97 ) (80 ) Cash flows from financing activities Net payments and borrowings of short-term debt (463 ) (324 ) Dividends paid on common shares (32 ) (31 ) Distribution to noncontrolling interest (15 ) (30 ) Payments of long-term debt - (47 ) Issuance of treasury shares 1 2 Net cash flow used in financing activities (509 ) (430 ) Net increase in cash and cash equivalents 5 1 Cash and cash equivalents at beginning of period 16 19 Cash and cash equivalents at end of period $ 21 $ 20 Cash paid during the period for Interest $ 29 $ 34 Income taxes $ 16 $ 2 See Notes to Condensed Consolidated Financial Statements (Unaudited). Glossary of Key Terms 8 Table of Contents AGL RESOURCES INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL
